DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 11/15/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZITOUNI (US 20160064546).
Regarding claim 1, ZITOUNI discloses a semiconductor device, comprising: 
a semiconductor member (the semiconductor body of the device of figs 1-7, including regions 202, 106, 316, 322 and 306, see para 39 42 46 and 47),  including 
a first semiconductor region of a first conductivity type (n-type region 106 and 202, see fig 6, para 42), 
a second semiconductor region of the first conductivity type (region 322 of the n-type epi layer 106, see fig 6, 322, para 47), and 
a third semiconductor region provided between the first semiconductor region and the second semiconductor region, the third semiconductor region being of a second conductivity type (p-type region 316, see fig 6, para 47); 
a first electrode electrically connected to the first semiconductor region (lower drain electrode 203, see fig 5, para 42); 
a second electrode electrically connected to the second semiconductor region (upper source electrode 310, see fig 5, para 46); 
a gate electrode (gate electrode 125, see figs 1-7, para 39); 
a gate terminal electrically connected to the gate electrode (conductive plug 220 connected to 125, see fig 2, para 44); 
a first conductive member electrically insulated from the first electrode, the second electrode, and the gate electrode (electrode 130, see figs 1-7, para 39), a first distance between the gate electrode and the third semiconductor region (distance from 125 to 316, see fig 6 and figure I below) being less than a second distance between the first conductive member and the third semiconductor region (distance from 130 to 316, see fig 6 and figure I below); 
a first terminal electrically connected to the first conductive member (contact plug 224 connected to 130, see fig 2, para 44); and 
a first insulating member (the insulator surrounding 125 and 130 including 210, 212 and 214, see figs 2 and 6, para 43) including 
a first insulating region between the third semiconductor region and the gate electrode (region of the insulating layer between 125 and 316, see fig 6 and figure I below), and 
a second insulating region between the gate electrode and the first conductive member (region of the insulating layer between 125 and 316, see fig 6 and figure I below), 
a second signal being inputtable to the first terminal and being switched at a different timing from a first signal input to the gate terminal (the device as shown in figs 1-7 has electrodes 222 and 218 for applying signals to the gate terminal 220 and the first terminal 224 and thus any signal of any timing is capable of being applied to the device, see figs 1-7).
Regarding claim 2, ZITOUNI discloses the device according to claim 1, wherein a first electrical capacitance between the gate electrode and the first electrode is less than a second electrical capacitance between the gate electrode and the first conductive member (capacitance is inversely proportional to distance, and the gate electrode is farther from the first electrode than it is from the gate electrode see fig 6).
Regarding claim 3, ZITOUNI discloses the device according to claim 1, wherein at least a portion of the first conductive member is between the first electrode and the second electrode (130 is between 203 and 310, see fig 5).
Regarding claim 4, ZITOUNI discloses the device according to claim 1, wherein 
a direction from the first electrode toward the second electrode is along a first direction (vertical direction in fig 5-6), 
the first semiconductor region includes a first partial region, a second partial region, and a third partial region (regions of 106/202, see fig 6 and figure I below),
 a direction from the first partial region toward the second partial region is along a second direction crossing the first direction (a horizontal line can be drawn from the first partial region to the second partial region, a direction that crosses the vertical direction, see fig 5 and figure I below), 
the third partial region is between the first partial region and the second semiconductor region in the first direction (the third partial region is between the second partial region and 322 in the vertical direction, see figs 5 and 6 and figure I below), 
the third semiconductor region is between the third partial region and the second semiconductor region in the first direction (316 is between 322 and the third partial region in the vertical direction, see figs 5 and 6 and figure I below), 
a direction from the third semiconductor region toward the gate electrode is along the second direction (the third semiconductor region is horizontal to the gate electrode 125, see fig 5 and figure I below), and 
at least a portion of the gate electrode is between the second partial region and the second electrode in the first direction (the gate electrode is vertically between the 2nd partial region and the top electrode since it is above 106 and below 310, see fig 5 and 6 and figure I below).

    PNG
    media_image1.png
    632
    857
    media_image1.png
    Greyscale

Figure I: ZITOUNI Figure 5 with added annotations.
Regarding claim 5, ZITOUNI discloses the device according to claim 4, wherein a position in the second direction of the gate electrode is between a position in the second direction of the third partial region and a position in the second direction of the first conductive member (a line can be drawn from 130 to the third partial region that passes through 125, see fig 5 and figure I below).
Regarding claim 7, ZITOUNI discloses the device according to claim 4, wherein at least a portion of the first conductive member is between the second partial region and the gate electrode in the first direction (130 is between 125 and the second partial region, see fig 5 and figure I below).
Regarding claim 8, ZITOUNI discloses the device according to claim 5, wherein 
the first insulating member further includes a third insulating region (a region of the insulator between 130 and the portion of 106 next to the trench, see fig 5 and figure I below), and 
the third insulating region is between the third partial region and at least a portion of the first conductive member in the second direction (see fig 5 and figure I below).
Regarding claim 10, ZITOUNI discloses the device according to claim 1, wherein at least a portion of the gate electrode is between the third semiconductor region and the first conductive member (a line can be drawn from 316 to 130 that passes through 125, see fig 5 and figure I below).
Regarding claim 11, ZITOUNI discloses the device according to claim 1, wherein 
a direction from the first electrode toward the second electrode is along a first direction (vertical direction in fig 5-6), 
the first semiconductor region includes a first partial region, a second partial region, and a third partial region (regions of 106/202, see fig 6 and figure II below),
 a direction from the first partial region toward the second partial region is along a second direction crossing the first direction (a diagonal line can be drawn from the first partial region to the second partial region, a direction that crosses the vertical direction, see fig 5 and figure II below), 
the third partial region is between the first partial region and the second semiconductor region in the first direction (the third partial region is between the second partial region and 322 in the vertical direction, see figs 5 and 6 and figure II below), 
the third semiconductor region is between the third partial region and the second semiconductor region in the first direction (316 is between 322 and the third partial region in the vertical direction, see figs 5 and 6 and figure II below), 
the third semiconductor region is between the third partial region and the second semiconductor region in the second direction (a line can be drawn in the diagonal direction from 322 to the third partial region that passes through 316, see fig 5 and figure II below).

    PNG
    media_image2.png
    632
    857
    media_image2.png
    Greyscale

Figure II: ZITOUNI figure 5 with added annotations
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZITOUNI (US 20160064546) in view of HIRLER (US 20060209586).
Regarding claim 6, ZITOUNI discloses the device according to claim 5.
ZITOUNI fails to explicitly disclose a device, further comprising: 
a second conductive member,
 a direction from a portion of the third partial region toward the second conductive member being along the second direction, 
a position in the first direction of the second conductive member being between a position in the first direction of the second partial region and a position in the first direction of the gate electrode, 
the first insulating member including a third insulating region and a fourth insulating region, 
the third insulating region being between the third partial region and the second conductive member in the second direction, 
the fourth insulating region being between the second partial region and the second conductive member in the first direction, 
the second conductive member being electrically connected to the second electrode or being electrically connectable to the second electrode.
HIRLER teaches a device, further comprising: 
a second conductive member (middle electrode 18, see fig 5, para 3),
 a direction from a portion of the third partial region toward the second conductive member being along the second direction (a horizontal line can be drawn from the middle electrode 18 to a portion of the n- region 8, see fig 5, para 3), 
a position in the first direction of the second conductive member being between a position in the first direction of the second partial region and a position in the first direction of the gate electrode (electrode 18 extends lower than gate electrode 17 and is higher than a portion of drift layer 8 below the trench 3, see fig 5, para 3 and 34), 
the first insulating member including a third insulating region and a fourth insulating region, 
the third insulating region being between the third partial region and the second conductive member in the second direction (there is a portion of the insulating layer 5 between the electrode 18 and a portion of drift layer 8 besides the trench 3, see fig 5, para 34), 
the fourth insulating region being between the second partial region and the second conductive member in the first direction (a portion of insulator 5 is between the electrode 18 and a part of the drift layer 8 below the trench, see fig 5), 
the second conductive member being electrically connected to the second electrode (electrode 18 is electrically connected to source electrode 11, see fig 5, para 34 and 3) or being electrically connectable to the second electrode.
ZITOUNI and HIRLER are analogous art because they both are directed towards trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ZITOUNI  with the second conductive member of HIRLER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ZITOUNI  with the second conductive member of HIRLER in order so that a more complete oxidation of the semiconductor region can be effected (see HIRLER para 34).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZITOUNI (US 20160064546) in view of PADMANABHAN (US 20180061998).
Regarding claim 9, ZITOUNI discloses the device according to claim 4.
ZITOUNI fails to explicitly disclose a device, wherein the first conductive member is between at least a portion of the gate electrode and at least a portion of the second electrode in the first direction.
PADMANABHAN teaches a device, wherein the first conductive member (upper field plate 765, see fig 7, para 57) is between at least a portion of the gate electrode (gate electrode 745, see fig 7, para 57) and at least a portion of the second electrode (upper electrode 606, see fi g7, para 53) in the first direction (field plate 765 is between gate 745 and upper electrode 606 in a vertical direction, see fig 7).
ZITOUNI and PADMANABHAN are analogous art because they both are directed towards trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ZITOUNI with the field plate geometry of PADMANABHAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ZITOUNI with the field plate geometry of PADMANABHAN in order to allow for more flexibility when biasing transistors (see PADMANABHAN para 58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811